DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iguchi et al. (US PG Pub 2008/0315514).
For claims 1 and 8:  Iguchi et al. teaches an image forming system (see Fig. 1) comprising: an image forming apparatus 1P forming an image on a sheet; and a post-processing device 1, 2, 3 executing post-processing to the sheet having the image formed by the image forming apparatus, wherein the image forming apparatus includes: a scanner 41 obtaining image data by reading the sheet (see paragraph 249, the discharge roller sensor 41 performing this detection, paragraph 63, the discharge roller sensor being an optical sensor 41); an image forming part (see Fig. 1, within the image forming part 1P, the standard electrophotographic printing system seen) forming the image on the sheet; and a sheet ejecting part (see Fig. 2, generally the whole portion seen in Fig. 1 from the arrow up to and optionally including the portion 41) ejecting the sheet having the image formed by the image forming part, the post-processing device includes: a post-processing conveying path introducing the sheet ejected from the sheet ejecting part and conveying the sheet (see Fig. 2, sheet transport path downstream of 41); and a stapling part 1, 2, 3 collecting sheets conveyed on the post-processing conveying path for each predetermined number of sheets and executing staple processing to the sheets, the image forming apparatus or the post-processing device further includes a size deciding part 101 deciding a sheet size of the sheet on the basis of the image data obtained by the scanner 41 (see paragraph 133), the post-processing device further includes a staple controlling part determining a binding position of the sheet directed to the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US PG Pub 2020/0391472) in view of Iguchi et al. (US PG Pub 2008/0315514).
For claims 1 and 8:  Suzuki teaches an image forming system 1 comprising: an image forming apparatus 2 forming an image on a sheet; and a post-processing device 4 executing post-processing to the sheet having the image formed by the image forming apparatus 2 (see paragraph 42-44),; an image forming part 7 forming the image on the sheet; and a sheet ejecting part ejecting the sheet having the image formed by the image forming part (see paragraph 42-44, sheet conveyance from apparatus 2 to binding apparatus 4), the post-processing device 4 includes a stapling part (see Figs. 5 and 7) collecting sheets conveyed on the post-processing conveying path for each predetermined number of sheets and executing staple processing to the sheets.  Suzuki does not teach that the image forming apparatus includes: a scanner obtaining image data by reading the sheet a post-processing conveying path introducing the sheet ejected from the sheet ejecting part and conveying the sheet; and the image forming apparatus or the post-processing device further includes a size deciding part deciding a sheet size of the sheet on the basis of the image data obtained by the scanner, the post-processing device further includes a staple controlling part determining a binding position of the sheet directed to the staple processing on the basis of the sheet size decided by the size deciding part.  However, Iguchi et al. teaches a scanner 41 obtaining image data by reading the sheet (see paragraph 249, the discharge roller sensor 41 performing this detection, paragraph 63, the discharge roller sensor being an optical sensor 41), a post-processing conveying path introducing the sheet ejected from the sheet ejecting part and conveying the sheet (see Fig. 2, sheet transport path downstream of 41); and the image forming apparatus or the post-101 deciding a sheet size of the sheet on the basis of the image data obtained by the scanner 41 (see paragraph 133), the post-processing device further includes a staple controlling part determining a binding position of the sheet directed to the staple processing on the basis of the sheet size decided by the size deciding part (see at least paragraph 13).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Suzuki to provide the aforementioned components as taught by Iguchi et al. for the purpose of dynamically accommodating sheets of different sizes.
For claims 3 and 10:  The combination of Suzuki and Iguchi et al. teaches the image forming system according to claim 1 and post-processing device of claim 8, wherein the staple controlling part decides a width in an orthogonal direction to a conveying direction of the sheet as the sheet size on the basis of the image data (Iguchi et al. teaching detection of sheet width as sheet size; sheet width necessarily is used to calculate spacing as described below) and calculating the binding position in the width direction of the sheet directed to the staple processing on the basis of the width of the sheet and the previously determined number of bindings or number of bindings set by an operation part receiving operation of a user (Suzuki, paragraph 79, number of binding and stapling points can be set by the user, the bindings are set to equally spaced, and the number of bindings set by the user, the spacing is necessarily dependent upon the sheet width).
For claim 7:  The combination of Suzuki and Iguchi et al. teaches the image forming system according to claim 3, wherein Iguchi et al. teaches that the image forming apparatus further includes: a fixing part fixing the image formed by the image forming part on the sheet (see Fig. 1, roller pair seen at the top portion of the region labeled 1P is distinctly a fixing roller 41 and in particular, is an adjustment along the same section of the image forming system only a number of forwarding rollers is present from the fixing roller to the stapling unit.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Suzuki and Iguchi et al. to rearrange the sensor from the position seen in Fig. 2 to downstream of the fixing roller in Fig. 1 for the purpose of enabling slightly earlier acquisition of the sheet data in case a processor for the data operates more slowly.
Claims 2, 4, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US PG Pub 2020/0391472) and Iguchi et al. (US PG Pub 2008/0315514) as applied to claims 1 and 8 above, and further in view of Shimizu (US PG Pub 2018/0072084).
For claims 2 and 9:  The combination of Suzuki and Iguchi et al. teaches the image forming system of claim 1 and post-processing device of claim 8, and Iguchi et al. teaches the staple controlling part decides a length in a conveying direction of the sheet as the sheet size on the basis of the image data (see paragraph 249).  The combination does not teach that a calculation of the binding position in a length direction of the sheet directed to the staple processing on the basis of the length of the sheet and the previously determined number of binding or the number of binding set by an operation part receiving operation of a user.  However, Shimizu et al. teaches controlling the binding position in a length direction of the sheet (see Fig. 12A).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform binding including 
For claims 4 and 11:  The combination of Suzuki and Iguchi et al. teaches the image forming system according to claim 3 and post processing device of claim 10, wherein the staple controlling part, in a normal mode of the binding position in the width direction, calculates a binding position in the width direction by dividing the width of the sheet into equal portions of the number of binding plus 1 (Suzuki, paragraph 79, equally spaced bindings of a number, see Figs. 9 and 10; moreover mathematically, a number of bindings within the interior of a sheet divides the a number of portions equal to the number of bindings plus 1; for any number of interior bindings linearly arranged, the number of regions between the adjacent bindings is one less than the number bindings, then two regions exterior to the set of bindings exist), and in both ends fixing mode of the binding position in the width direction, sets binding positions at both end sides in the width direction to fixed positions, and calculates a remaining binding position in the width direction by dividing the width between the binding positions of both end sides of the sheet into equal portions of the number of binding minus 1 (Suzuki, paragraph 79, equally spaced bindings of a number, see Figs. 9 and 10, mathematically, for any number of interior bindings linearly 
The combination does not provide for a both ends fixing mode.  However, Shimizu teaches providing binding on the ends (see Figs. 12B, 12C, paragraph 145).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention to provide both ends fixing binding as taught by Shimizu et al. for the purpose of joining the sheets all the way out to their edges.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US PG Pub 2020/0391472) and Iguchi et al. (US PG Pub 2008/0315514) as applied to claims 3 and 10 above, and further in view of Soga et al. (US PG Pub 2011/0215515).
For claims 5 and 12:  The combination of Suzuki and Iguchi et al. teaches all of the limitations of claims 5 and 12 except that the staple controlling part, in a case where the number of binding is 1, allows the user to select the binding position in the width direction in accordance with operation of the user.  However, Soga et al. teaches that in a case where the number of binding is 1, the user is allowed to select the binding position in the width direction in accordance with operation of the user (see paragraph 66).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Suzuki and Iguchi et al. to allow the user to select a binding position as taught by Soga et al. for the purpose of allowing the user to control the product production as desired.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US PG Pub 2020/0391472) and Iguchi et al. (US PG Pub 2008/0315514) as applied to claims 1 and 8 above, and further in view of Mori (US PG Pub 2010/0027055).
For claims 6 and 13:  The combination of Suzuki and Iguchi et al. teaches all of the limitations of claims 6 and 13 except the staple controlling part creates image data indicating the sheet and the binding position and makes the image forming apparatus display a preview of this image data.  However, Mori teaches creating a preview display of the image for controlling a punching or stapling position (see paragraph 78).  It would have been obvious to one of ordinary skill in the art at the time the invention was to modify the invention of Suzuki and Iguchi et al. to use the scanner acquired image data to create a display of image data to facilitate visual determination of a printing position for the purpose of facilitating the positioning of staples.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID H BANH/Primary Examiner, Art Unit 2853